J-S41001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TYSHEEM CROCKER                            :
                                               :
                       Appellant               :   No. 1539 MDA 2019


             Appeal from the PCRA Order Entered August 23, 2019,
                 in the Court of Common Pleas of York County,
             Criminal Division at No(s): CP-67-CR-0000186-1998.


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                        FILED OCTOBER 20, 2020

        Tysheem Crocker appeals pro se from the order denying his fifth petition

filed pursuant to the Post Conviction Relief Act. 42 Pa.C.S.A. §§ 9541-9546.

We affirm.

        In a prior memorandum, this Court summarized the pertinent facts as

follows:
           [Crocker] and Melvin Bethune were members of a gang in
           the York, Pennsylvania, area called “The Cream Team.” Also
           in the York area was a rival gang called “The Gods.” On
           October 5, 1997, following a dispute between the two
           groups, [Crocker] and Bethune traveled from York to New
           York to recruit manpower in order to retaliate against
           members of The Gods. The motivation for the retaliation
           was that members of The Gods had assaulted Bethune
           earlier that day.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S41001-20


        [Crocker] and Bethune returned from New York with three
        individuals, including a man named “Corleone.” This group
        and fellow Cream Team member Danny Steele (“Steele”)
        went to the Super 8 Motel in York to plan the assault. The
        men decided they would shoot “Do-Work,” who was the
        head of The Gods and whomever was with him. They
        planned to attack The Gods at its usual hangout on Maple
        Street.


        [Crocker] and the others left the motel and drove to Maple
        Street. They parked their car and entered a home on Maple
        Street where they had stored guns. They retrieved their
        guns and proceeded to a corner where they had been
        advised members of The Gods were playing dice. Do-Work
        was playing dice along with a number of people including
        Raymond Clark (“Clark.”)


        [Crocker] and his co-conspirators approached. [Crocker]
        drew a gun on Do-Work and stated, “What’s up now, yo?”
        N.T. Trial, 1/11/99, at 54. [Crocker] attempted to fire his
        gun at Do-Work, but it jammed. Immediately thereafter,
        other members of The Cream Team began firing at the
        people playing dice. The dice players ran, and [Crocker’s]
        group chased them.


        Steele, Corleone, and another unnamed co-conspirator
        chased Clark. Corleone shot Clark twice, fatally wounding
        him. Do-Work escaped. [Crocker], Steele, and Bethune
        were all identified by witnesses as having been involved in
        the shootings and were arrested. Steele agreed to testify for
        the Commonwealth in return for unspecified consideration
        in the criminal proceedings against him. Bethune went to
        trial with [Crocker] for Clark’s murder and was also found
        guilty of first-degree murder and conspiracy.


Commonwealth v. Crocker, 106 A.3d 149 (Pa. Super. 2014), unpublished

memorandum, at 1-3 (citation omitted).

     This Court also summarized Crocker’s trial testimony as follows:



                                    -2-
J-S41001-20


        At trial, [Crocker] testified in his own defense as follows. He
        has been friends with Steele and his co-defendant, Bethune,
        for at least 10 years. He was part of a group called “the
        Cream Team,” but they were not a gang. Earlier in the day
        on October 5, 1997, The Gods surrounded a house where
        the Cream Team was staying. [Crocker] ran out of the back
        of the house because The Gods were carrying guns. Later,
        Bethune stated that he had been attacked from behind, and
        that he did not see who did it. [Crocker] stated that he had
        an idea who it was, and that he was going to talk to Do-
        Work to get rid of the problem. He and Bethune drove to
        New York City, went shopping for approximately one hour
        on Canal Street, and arrived back in York at approximately
        10:00 or 10:30 that night. In total, [Crocker] spent between
        six and eight hours on the road to do one hour of shopping.

        When [Crocker] arrived back in York, Steele told him that
        Steele was having problems with Do-Work. Steele was very
        agitated, and said that he had guns in a third party’s house.
        [Crocker] stated that he could talk to Do-Work without
        guns. Nevertheless, he retrieved a gun from the house and
        approached Do-Work. Do-Work walked toward [Crocker],
        and they met on a corner. [Crocker] did not see anyone else
        during his conversation with Do-Work. A few words were
        exchanged between [Crocker] and Do-Work, but [Crocker]
        did not draw a gun. [Crocker] heard gunshots from an
        unknown source, ran away, and left the gun near a fence.
        At first, [Crocker] stated that he knew the gun was broken
        as he approached Do-Work, but later he testified that he did
        not know the gun was broken until after he ran away from
        the gunshots. At one point, [Crocker] began to say that the
        gun “jammed,” but later he stated that he simply knew the
        gun was broken. He did not go to a motel before this incident
        took place. He did, however, go to a motel after midnight
        on the night of the shooting.

Crocker, supra, unpublished memorandum at 3.

     On January 15, 1999, the jury convicted Crocker of first-degree murder

and criminal conspiracy.     That same day, the trial court imposed the

mandatory life in prison sentence for the murder conviction, and a concurrent

term of twenty to forty years for the criminal conspiracy conviction. Crocker

                                     -3-
J-S41001-20


filed a timely appeal. In an unpublished memorandum filed on December 6,

1999, this Court affirmed Crocker’s judgment of sentence and our Supreme

Court denied his petition for allowance of appeal on December 5, 2000.

Commonwealth v. Crocker, 750 A.2d 366 (Pa. Super. 1999), appeal denied,

761 A.2d 548 (Pa. 2000).

      On September 14, 2000, Crocker filed a timely pro se PCRA, in which

he raised claims of ineffectiveness involving trial and PCRA counsel. After an

evidentiary hearing, the PCRA court dismissed Crocker’s PCRA petition on

March 2, 2001.

      Crocker’s PCRA counsel failed to file a direct appeal on Crocker’s behalf.

Thereafter, Crocker was granted leave to file an appeal nunc pro tunc.

However, PCRA counsel once again did not file the appeal. After Crocker filed

a successful second PCRA petition, however, the PCRA court appointed new

counsel, who promptly filed an appeal to this Court. In that appeal, Crocker

raised several claims of ineffectiveness on the part of trial and PCRA counsel,

as well as a claim that the PCRA court erred by failing to grant a new trial

based on Steele’s “recantation” testimony at the PCRA hearing. In 2002, we

described the PCRA court’s treatment of this issue as follows:

            In rather roundabout fashion, Steele stated at the PCRA
         hearing that some of his trial testimony was true but that
         other elements were embellished to show that [Crocker]
         had the specific intent to kill. According to Steele, his own
         counsel indicated that these embellishments would help him
         receive a more lenient sentence on his own conspiracy
         charge. For example, Steele testified that during the
         meeting at the motel, he did not believe that [Crocker] and

                                     -4-
J-S41001-20


         his associates were going to commit murder; rather, he
         thought they would simply talk out the problem with The
         Gods.

             The PCRA court refused to order a new trial. The court
         reasoned that Steele’s testimony was not substantially
         different from his trial testimony, and that any “recantation”
         at the PCRA hearing was motivated by [Steele’s] motivation
         to protect himself from retaliation at the hands of [Crocker]
         and [Crocker’s] friends. The court also noted that Steele
         told the whole truth at trial, rather than the whitewashed
         version he wanted to tell, because the only way he would
         obtain a favorable deal with the Commonwealth was to tell
         all of the incriminating details to the jury. Finally, the court
         noted that the only real difference between Steele’s trial
         testimony and his PCRA testimony was the issue of whether
         [Crocker] discussed the murders beforehand at the hotel.
         According to the court, the revised testimony would not
         have changed the outcome [of Crocker’s trial] in light of the
         circumstantial evidence that [Crocker] traveled to New York
         and obtained reinforcements, and that they armed
         themselves before confronting The Gods. Thus, the court
         found that Steele’s PCRA testimony was untrustworthy and
         not sufficient to obtain a new trial.

Commonwealth v. Crocker, 809 A.2d 954 (Pa. Super. 2002), unpublished

memorandum at 16-17 (citations omitted).            Our review of the record

supported the PCRA court’s credibility determination, and because Crocker’s

ineffectiveness claims failed, we affirmed the PCRA court’s order denying

Crocker post-conviction relief. Crocker did not seek further review.

      On May 15, 2003, Crocker filed his third PCRA petition in which he raised

several claims, including his assertion that he was entitled to a new trial based

on newly discovered evidence that would conclusively establish he did not rent

a hotel room prior to the confrontation that resulted in Clark’s death. By order

entered June 11, 2003, the PCRA court dismissed this petition as untimely


                                      -5-
J-S41001-20



filed. Crocker filed an appeal to this Court. In an unpublished memorandum

filed on May 1, 2004, we agreed that Crocker’s third PCRA petition was

untimely, and concluded that Crocker failed to meet his burden with regard to

the   newly-discovered    evidence   exception    to   the   PCRA’s   time   bar.

Commonwealth v. Crocker, 855 A.2d 129 (Pa. Super. 2004). On January

20, 2005, our Supreme Court denied Crocker’s petition for allowance of

appeal. Commonwealth v. Crocker, 868 A.2d 1197 (Pa. 2005).

      Shortly after filing his third PCRA petition, Crocker also sought relief in

the federal courts, ultimately ending when a panel of the United States Court

of Appeals for the Third Circuit issued a non-precedential opinion affirming the

District Court’s denial of Crocker’s habeas corpus petition. See Crocker v.

Klem, 450 Fed. Appx. 136 (3d Cir. Pa 2011).

      On August 20, 2012, Crocker filed his fourth PCRA petition in which he

alleged newly-discovered evidence of Steele’s recantation of his trial

testimony. Crocker attached Steele’s affidavit to the petition, in which Steele

states that he never saw Crocker put a gun to Do-Work’s head and pull the

trigger but rather that scenario was invented by the district attorneys, who

pressured him to give false testimony, as well as a claim that the PCRA court

erred by failing to grant a new trial based on Steele’s “recantation” testimony.

After a change of counsel and a January 22, 2013 hearing, the PCRA court

determined that Steele’s recantation testimony was not credible, and the court

denied relief.




                                      -6-
J-S41001-20



      Crocker filed a timely appeal to this Court. We first agreed with the

PCRA court’s determination that Crocker’s fourth petition was untimely filed.

We then explained that Crocker could not establish he acted with due diligence

in discovering this “new” evidence because he offered no explanation for his

failure to uncover Steele’s latest recantation until 2012. Indeed, at the PCRA

hearing Steele conceded that he knew at the time that he testified in support

of Crocker’s first PCRA hearing in 2001, that his trial testimony in which he

stated Crocker pointed a gun at Do-work’s head was false.            Thus, we

concluded that “Crocker’s lack of due diligence bars assertion of Steele’s

recent recantation as satisfying the unknown facts exception” to the PCRA’s

time bar.

      When affirming the PCRA court’s dismissal of Crocker’s fourth petition

as untimely, we further stated that, even if the petition was timely, the record

supports the PCRA court’s determination that Steele’s most recent recantation

was unworthy of belief. We explained:

            Mindful that credibility determinations rest within the
         [PCRA] court’s sound discretion, we would find that the
         PCRA court’s assessment reveals no abuse of discretion.
         The PCRA court considered its prior credibility determination
         regarding Steele’s 2001 PCRA testimony as a factor in not
         believing his second attempt at recanting his testimony.
         Moreover, the PCRA court reasoned that Steele’s new
         testimony in which he added something which happens to
         be the main stumbling block to relief, was another factor
         that entered into its consideration. The PCRA court further
         considered Steele’s credibility in light of Crocker’s
         arguments concerning (1) the corroborating preliminary
         hearing testimony of the intended victim, Do-Work, (2) the
         “corroborating” effect of after discovered evidence of the


                                     -7-
J-S41001-20


         motel check-in clerk, presented at Crocker’s co-defendant’s
         PCRA hearing, and the improvement of Steele’s testimony
         during the course of trial. The PCRA court rejected these
         arguments, explaining:      (1) it did not find Do-Work’s
         preliminary testimony to be credible nor fully corroborative
         of Steele’s recantation, (2) it did not find the motel check-
         in clerk’s testimony to be significant enough to have any
         weight regarding Steele’s credibility, and (3) it did not find
         Crocker’s conclusion that Steele’s testimony for the
         Commonwealth improved during the course of trial to be
         enough by itself to conclude that Steele testified correctly in
         the PCRA hearing that his testimony was induced by
         improper activity by the prosecutor.

Crocker, 106 A.3d 149 (Pa. Super. 2014), unpublished memorandum at 13-

14 (citations omitted).   Thus, because Crocker’s fourth PCRA petition was

untimely and did not meet any exception to the PCRA’s timeliness

requirements, we affirmed the PCRA court’s order denying Crocker post-

conviction relief. On February 25, 2015, our Supreme Court denied Crocker’s

petition for allowance of appeal. Commonwealth v. Crocker, 112 A.3d 649

(Pa. 2015).

      On April 30, 2015, Crocker filed the PCRA petition at issue, his fifth. In

this petition, Crocker asserted that he established an exception to the PCRA’s

time bar in the form of the newly discovered testimony of Kendo “Do-Work”

Hemphill which corroborated Danny Steele’s recantation that Crocker did not

put a gun to Do-Work’s head and attempt to fire it. On April 12, 2016, the

PCRA Court issued a Pa.R.Crim.P. 907 notice of its intent to dismiss Crocker’s

fifth PCRA petition without a hearing because it was untimely filed, and

because Crocker failed to establish a time-bar exception.



                                      -8-
J-S41001-20



        After the PCRA court granted Crocker an additional twenty days to

respond, counsel entered her appearance on Crocker’s behalf. On June 29,

2016, counsel filed Crocker’s Rule 907 response.              In addition, counsel

requested an evidentiary hearing and sought leave to amend Crocker’s

petition.1      The PCRA court scheduled an evidentiary hearing that was

continued several times.        On August 10, 2017, new counsel entered their

appearance on Crocker’s behalf.                Ultimately, the PCRA court held an

evidentiary hearing at which various witnesses testified, including Do-Work.

After the hearing, the PCRA court requested that the parties file supporting

briefs within thirty days following receipt of the hearing transcript.

        Counsel filed Crocker’s brief on November 6, 2017. After being granted

two extensions, the Commonwealth filed its brief on February 12, 2018.

Crocker filed a pro se reply brief on June 27, 2018.          By order entered on

August 23, 2019, the PCRA court dismissed Crocker’s fifth petition. This pro

se appeal followed.2         The PCRA court did not require Pa.R.A.P. 1925

compliance.

        Crocker now raises the following issues:

           I.     Did the [PCRA court] commit error, and abuse its
                  discretion, by finding [Crocker’s] claim was untimely
                  and previously litigated because [Crocker’s] attorney
                  talked to [Do-Work] in 2013, and his newly discovered
____________________________________________


1Although being granted an extension of time to do so, counsel failed to file
an amended brief.

2   Subsequently, Crocker’s counsel was granted leave to withdraw.


                                           -9-
J-S41001-20


               testimony was similar to a 1998 transcript raised in
               2013 at a hearing on [Crocker’s] previous (4th) PCRA
               petition?

         II.   Does the record fail to support the PCRA court’s
               finding that [Do-Work’s] 2017 testimony is a
               recantation, and did the PCRA court commit legal
               error and abuse its discretion by applying a credibility
               standard applicable to recantations?

         III. Did the PCRA court commit legal error by failing to
              assess the credibility of [Do-Work’s] newly discovered
              testimony independently of the 4th PCRA court’s
              finding that there was no credibility to the recantation
              of [Steele]?

         IV.   Did the PCRA court abuse its discretion by rejecting
               [Do-Work’s] newly discovered testimony because
               [Do-Work] didn’t show “emotion” and “animus”
               regarding his 20-years-bygone confrontation with
               [Crocker]?

         V.    Did the PCRA court abuse its discretion by failing to
               make credibility determinations of the testimony of
               Shameka Sanders and Omar Jennett?

         VI.   Did the PCRA court abuse its discretion by allowing its
               decision to be swayed by the court’s own unfounded
               suspicion that there had been improper influence upon
               [Do-Work]?

Crocker’s Brief at 5 (excess capitalization omitted; some formatting altered).

      This Court’s standard of review regarding an order dismissing a petition

under the PCRA is to ascertain whether “the determination of the PCRA court

is supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the findings

in the certified record.” Commonwealth v. Barndt, 74 A.3d 185, 191-92

(Pa. Super. 2013) (citations omitted).



                                     - 10 -
J-S41001-20


        Before addressing the issues raised by Crocker, we must first determine

if the PCRA court correctly concluded that his fifth petition was untimely.

Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

is final unless the petition alleges, and the petitioner proves, that an exception

to the time limitation for filing the petition, set forth at 42 Pa.C.S.A. sections

9545(b)(1)(i), (ii), and (iii), is met.3 A PCRA petition invoking one of these

statutory exceptions must be filed within 60 days of the date the claims could

have been presented. 42 Pa.C.S.A. § 9545(b)(2).4 Asserted exceptions to the

time restrictions for a PCRA petition must be included in the petition, and may


____________________________________________


3   The exceptions to the timeliness requirement are:

        (i) the failure to raise the claim previously was the result of
        interference of government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States.

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii), and (iii).

4Section 9545(b)(2) has since been amended to permit filings within one year
of the date the claim could have been presented. Because Crocker filed the
PCRA petition at issue in 2015, the shorter 60 day period applies.


                                          - 11 -
J-S41001-20


not be raised for the first time on appeal. Commonwealth v. Furgess, 149

A.3d 90 (Pa. Super. 2016).

      Here, this Court has previously held that Crocker’s judgment of sentence

became final on December 5, 2000. See Crocker, 855 A.2d 129 (Pa. Super.

2004), unpublished memorandum at 4. Because Crocker filed his fifth PCRA

petition almost fifteen years later, it is patently untimely, unless Crocker has

satisfied his burden of pleading and proving that one of the enumerated

exceptions applies.

      Crocker failed to prove the applicability of any of the PCRA’s time-bar

exceptions. As noted above, in his fifth PCRA petition, Crocker argued the

newly-discovered testimony from Do-Work rendered his petition timely.

According to Crocker, he could not discover Do-Work’s whereabouts until

2012, and it took the intercession of a mutual friend to obtain the notarized

affidavit upon which his 2017 PCRA hearing testimony was based. Crocker

claims he filed his fifth petition within sixty days of receiving the affidavit.

      With this claim, Crocker attempted to establish the PCRA’s timeliness

exception found at section 9545(b)(1)(ii).

         The timeliness exception set forth in Section 9545(b)(1)(ii)
         requires a petitioner to demonstrate he did not know the
         facts upon which he based his petition and could not have
         learned of those facts earlier by the exercise of due
         diligence. Due diligence demands that the petitioner take
         reasonable steps to protect his own interests. A petitioner
         must explain why he could not have learned the new fact(s)
         earlier with the exercise of due diligence. This rule is strictly
         enforced. Additionally, the focus of this exception is on the


                                      - 12 -
J-S41001-20


        newly discovered facts, not on a newly discovered or newly
        willing source for previously known facts.

           The timeliness exception set forth at Section
        9545(b)(1)(ii) has often mistakenly been referred to as the
        “after-discovered evidence” exception.       This shorthand
        reference was a misnomer, since the plain language of
        subsection (b)(1)(ii) does not require the petitioner to allege
        and prove a claim of “after-discovered evidence.” Rather,
        an initial jurisdictional threshold, Section 9545(b)(1)(ii)
        requires a petitioner to allege and prove that there were
        facts unknown to him and that he exercised due diligence in
        discovering those facts. Once jurisdiction is established, a
        PCRA petitioner can present a substantive after-discovered
        evidence claim.

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015) (citations

omitted).

     In concluding that Crocker could not establish the timeliness exception,

the PCRA court initially determined that Crocker could not establish due

diligence because he was aware of Do-Work’s statements in 2013, and his

fourth PCRA petition was still pending before the PCRA court when he

“discovered” the new evidence:

           First, [Crocker] failed to file his claim within 60 days of
        discovering [Do-Work’s] statements. . . . [Crocker] states
        in his petition that he became aware of [Do-Work’s]
        potentially corroborating testimony in June 2012. [Crocker]
        recruited Shameka Sanders to visit [Do-Work] in New York
        the week of June 18-24, 2012, where she presented him the
        transcript from [Steele’s] preliminary hearing [at which Do-
        Work testified]. Sanders and [Do-Work] then reached out
        to [Crocker’s PCRA counsel]. While initial efforts failed,
        [PCRA counsel] was able to reach [Do-Work] prior to the
        hearing on [Crocker’s] fourth PCRA petition held on January
        22, 2013. [PCRA counsel] proceeded to raise [Do-Work’s
        preliminary hearing] testimony in an effort to corroborate
        [Steele’s] recantation. Hence, [Crocker] was aware of [Do-
        Work’s] testimony prior to the hearing on January 22, 2013,

                                    - 13 -
J-S41001-20


          at the absolute latest. [Crocker] had no reason not to bring
          this claim earlier.

              [Crocker] is incorrect in his assertion that he could not
          have filed a PCRA petition based on Commonwealth v.
          Lark, 746 A.2d 585, 588 (Pa. 2000). Lark clearly states
          that its holding does not preclude a [PCRA] court from
          granting leave to amend a PCRA petition that is currently
          pending before that court. [Lark, 746 A.2d at 494 n.2].
          [Crocker’s] calculation that [his fifth] PCRA [petition] could
          be filed within 60 days of his [third] PCRA petition being
          affirmed and the Supreme Court denying his petition for
          [allowance of] appeal is therefore incorrect.         Instead,
          [Crocker] could have amended his [fourth] PCRA petition to
          include his claim involving [Do-Work] prior to the hearing.
          As such, [Crocker’s] claim does not qualify under the newly-
          discovered evidence exception.

Rule 907 Notice, 4/12/16, at 2-3.

       Our review of the record supports the PCRA court’s conclusions.5

Crocker’s claim fails because Do-Work’s affidavit and testimony constitutes

only a “newly willing source of previously known facts.” Commonwealth v.

Ward-Green, 141 A.3d 527, 533 (Pa. Super. 2016) (citation omitted). Such

a   source    does    not   qualify    as      a   fact   unknown   to   the   petitioner.

Commonwealth v. Brown, 111 A.3d at 176.

____________________________________________


5 The PCRA court also found that, even if Lark rendered Crocker’s newly-
discovered evidence claim timely, the claim involving Do-Work’s testimony
“was raised and addressed previously during his most recent PCRA hearing on
January 22, 2013.” Rule 907 Notice, 4/12/16, at 3-4. The PCRA court
expressly found Do-Work’s preliminary hearing testimony lacked credibility.
Id. at 4. In a footnote, the court further acknowledged that, although Do-
Work’s preliminary hearing testimony failed to include a specific statement
that Crocker did not point a gun at Do-Work’s head, at the 2013 PCRA hearing,
PCRA counsel argued that Do-Work’s testimony could be considered in this
manner. Id. at 4 n.5.


                                            - 14 -
J-S41001-20


      The PCRA court further determined that, even if he had met a timeliness

exception, Crocker would be unable to establish that the after-discovered

evidence of Do-Work’s testimony would have entitled him to relief in the form

of a new trial.

      To address the PCRA court’s conclusion, we first note the test applied to

after-discovered evidence. When discussing the test in the context of a PCRA

appeal, our Supreme Court recently summarized:

             [W]e have viewed this analysis in criminal cases as
         comprising four distinct requirements, each of which, if
         unproven by the petitioner, is fatal to the request for a new
         trial. As stated, the four-part test requires the petitioner to
         demonstrate the new evidence: (1) could not have been
         obtained prior to the conclusion of trial by the exercise of
         reasonable diligence; (2) is not merely corroborative or
         cumulative; (3) will not be used solely to impeach the
         credibility of a witness; and (4) would likely result in a
         different verdict if a new trial were granted. The test applies
         with full force to claims arising under Section 9543(a)(2)(vi)
         of the PCRA. In addition, we have held the proposed new
         evidence must be producible and admissible.

Commonwealth v. Small, 189 A.3d 961, 972 (Pa. 2018) (citations omitted).

      In addition, we note that credibility determinations are an integral part

of determining whether a PCRA petitioner has presented after-discovered

evidence that would entitle him to a new trial. See, e.g., Small, 189 A.3d at

978-79 (remanding for the PCRA court to make relevant credibility

determinations). We have stated, prior to granting a new trial based on after-

discovered evidence, “a court must assess whether the alleged after-

discovered evidence is of such a nature and character that it would likely



                                     - 15 -
J-S41001-20


compel a different verdict if a new trial is granted.”     Commonwealth v.

Padillas, 997 A.2d 356, 365 (Pa. Super. 2010).                “In making this

determination, a court should consider the integrity of the alleged after-

discovered evidence, the motive of those offering the evidence, and the overall

strength of the evidence supporting the conviction.” Id.

      Here, the PCRA court concluded that Crocker’s proposed after-

discovered evidence would not likely result in a different verdict if a new trial

were granted, for several reasons, including the fact that Do-Work’s testimony

lacked credibility. After recounting Do-Work’s testimony at the 2017 PCRA

hearing, the PCRA court concluded:

            The sheer lack of animus, the ambivalence, and the
         nonchalance exhibited by [Do-Work] gives this Court great
         pause regarding [his] willingness or ability to truthfully
         recount the color of the sky. Assuming, for a moment, that
         [Crocker] did not point a firearm at [Do-Work], [Crocker]
         was nonetheless part of an armed vigilante group seeking
         vengeance against a rival gang of which [Do-Work] was the
         leader. Moreover per the Superior Court’s statement of the
         case [in Crocker’s direct appeal], [Do-Work] was the main
         target.    [Do-Work’s] seeming lack of emotion in his
         testimony does not square with the events of that fateful
         night. This emotional void, combined with [Do-Work’s]
         inability or unwillingness to recall the victim, [his] lack of
         surety regarding his “friend” Shameka Sanders’ name, [Do-
         Work’s] changing answers regarding whether or not
         [Crocker] possessed a firearm on the night in question, and
         [Do-Work’s] statement that he did not even wish to be
         present at the PCRA hearing leave this court confused as to
         whether [Do-Work] was accompanied into the courtroom by
         any nefarious motives. This confusion is immaterial. The
         Commonwealth adduced no actual evidence of a conspiracy
         between rival gangs to exchange favorable PCRA testimony
         for one another’s members [although the Commonwealth
         did make this argument at the evidentiary hearing.] The

                                     - 16 -
J-S41001-20


         inconsistencies of [Do-Work’s] testimony and his demeanor
         are what matter. The sum of it all is that, for the reasons
         stated, this Court did not find [Do-Work] to be credible.

PCRA Court Opinion, 8/23/19, at 12-13.

      Initially, we reiterate that, because the record supports the PCRA court’s

conclusion that Crocker failed to establish due diligence, we could affirm on

this basis alone.   Brown, supra.     Nevertheless, our review of the record

supports the PCRA court’s conclusion that Crocker’s after-discovered evidence

was unworthy of belief, given Do-Work’s demeanor, and the “overall strength

of the evidence supporting [Crocker’s] conviction.”       Padillas, supra.   In

rejecting Crocker’s challenge to the sufficiency of the evidence supporting his

first-degree murder conviction this Court stated:

            The Commonwealth presented extensive evidence that
         [Crocker] had knowledge of the specific crime.            This
         evidence of prior knowledge includes a receipt from Super 8
         Motel, the motel where Steele testified the group met to
         plan the killings. There is further testimony from Steele that
         [Crocker] traveled to New York specifically to recruit
         manpower to assist the group in this assault. Steele
         testified that he and his co-conspirator’s, including
         [Crocker], planned to shoot Do-Work and anyone who was
         with him.

            The Commonwealth has likewise fulfilled the requirement
         that [Crocker] participated in the crime charged. The
         Commonwealth presented the testimony of several
         eyewitnesses who stated they saw [Crocker] approach Do-
         Work, draw and point a gun at Do-Work’s head, and then
         pull the trigger only to have the gun jam. While [Crocker]
         did not pull the trigger of the gun which killed Clark, clearly
         his overt acts indicated that he was a participant in the
         overall conspiracy. Viewing the evidence in the light most
         favorable to the Commonwealth, we find that the evidence
         was sufficient to sustain the verdict.


                                     - 17 -
J-S41001-20



Commonwealth v. Crocker, 755 A.2d 366 (Pa. Super. 1999), unpublished

memorandum at 10-11.         Although, throughout his brief, Crocker asserts

multiple reasons why the PCRA court’s credibility determination is faulty,

Crocker’s latest attempt to disturb the jury’s verdict and obtain a new trial

fails.

         In sum, Crocker’s fifth PCRA petition is untimely and he has not

established a time-bar exception.         Moreover, even if Crocker’s fifth PCRA

petition were considered timely, his after-discovered evidence would not

entitle him to post-conviction relief.

         Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2020




                                         - 18 -